 

 

 

 

we all | ee bo 10343+LSS/*'Doc 47595 Filed 05/24/21 Page 1 of 2

fi
Ve ASA

4\VVAR bamus Choy
| ein oh SA-

| To: Justi é Lavr: Se I ber Sil yay shen ®

 

aM srt? Ag

 

5 . ‘ f j
E10 L 4 fo [rere e Young Childiza SLT U/C CITC Co 2/7
C. re n)F wri - @ > ’ ~~ ) the f > / a ot ,
BLO NAT | GLANCED 6 f OVEN Cayvevtls Af & ADWSE U/Aenii ZT Ung
-2 apt? f if OF fas > Inn ft + 4 TK A f Pie 5 ‘
pL f OFT Ee! be OO LO Of el ecl fhe 2 C/ bec, PLE) ee gi" UWg~

p’ e ia? ¢ vd HK oY o/ ' FKL
if 0s ¢¢ orn WX = 7 A KB acusl basa Gh Loepeselye

a . f oe 2 } ~ 9 j

4 4 / 7 Jr L—
woh bosned tke {37 /* i EAN, 4A Ws AYE: WS © A GRAc :
og u buced ALY -~ Favi tT le 4 des and Acult ag Well WS &

| Seu eral old er aCovt3 fre lth ks val and ey Cry fore ciay a of | Mow 6A

\ i ”
, . J ct if g tt >» VNea £ ¥ , a 2» é a .
| Years old Qn AA STH) Se c d Pro 77) AC St G Cen] 15 ™ Caesee

a > af f 14? 4 f
{2 TRE AAd AM. A ATYOUVE “Tete ANd ADA ME. DECa¥ S$ © rf. t
= f Se Aossien

she bafae ty Ib} | ta
Aj As Agvci abic Té Aa? o hort! rel AT?ON hale wtth. a

: |
pe Qf Na hod b har) time st People vntif ja my late

j
j

, T
at 1 a i - ised Pe, ) } 5 Sa j j /
, : JSC KAY ¢ had LIOLICAS Lhe, LK alcighal CL n¥4 ft Oe
> j >| F
Cat £3 : : f<Ge vot {fj ; j j /
pS Le Ce ME OS Lee SUT eg ps Olds ¢ = Aat? & Ana/ 7F/me dairg ASOUAS
7 7
4

‘ . / eT ae hi NF j - ai
- fee Fe ; } yor peo 01 SF ft A 5 CAép / at 15 Was A Keg Ov oe * fy Ae Ae
| Fd Pk Pe tk - ty G. gape
et es uo” tory 5, A GD. with Zhe Penne bighest-

la - Ji j ,

| Shawne -/ J-/ » * whe fn, / Af (pr / i” of j ie

[pwtore (/N TAC Sate pF Oe Was ofrerd a Fel) Deholuor Ship Td MS
, 4 4

ln ff WAL.» 2 4 : ; f
AaAllwa A iM; J é j 4a rv | j > Jp, PAS BY ~ ails )
jLoj/est br VY VevTs ry lathe State bu] Fernegs7T POW Pel lbavse

Bee “ Bh ) e
Co ld L r STrand (Ze. fe aIDVAd le:Ple L Feel 7A 7 Ke
Saye nS iD

{ - f - f
VST Ghd Shame £ soPere/ was He biygegt fart of my

j

os

SAME RON

 

e
ay
}

Case 20-10343-LSS Doc A759 Filed 05/21/21 Page 2 of 2

, Oo or | aD AGRE ks ; MEP Weis 4 Re RE Sy
pa <r ¢ —. 4 5 : asfe cts ‘a at muy / te nang

Le a} ake
Hat itl still « es fe Spots Inter
Cougs _W hy Loyd) a TAe—L ( Ah. be- alle WO ‘ Lo Age —

| G2A/ ied 7 -” atk J Li Ke hey udevent Lor x
Lh
ig oF TAS / aa ga eet Win a hoe / fi e MFC (U-> $a Lik —G
¢ 1 / a y go NaS ae
VI Whe wert rere L - Lem cad Aor Sf
vsal ro ac oft re Sf OAS: s/bifg Por Lky ing
Lf f , Da. af , JS fs
Ma CoVEY UP TS ADYIE 10F GEHOC%, Oe larse
; /; j a J / —_ /
7A, oa Bed hav] 1/7 eihee LAL CAL ly 2S SEIN

/

y f fy J
Congghuty s7- or evi pPromosing t

 
 

Vv
38 ilo s ¥ 3 ie ie aoe
GS
eee FC. ATS AAP Sa I

f> , he
at Held agcoumtable

\ Viele Sala Phey- Ah J {> 6 fNal sealnesdiataistnidhenMaesibiath oT, -
th dae’ Lyeu Abe JUST AS bad ag. Pe,

‘ oe
i hota ASheuld | have Prytocted U5 LB Wa é dd) ni ce
. j ar f /
| naval to_ S76 The aghuse and Whe Agul
An b L “} 7 a “L to Sey phot _ - F LAF. She? / Ay . Favor Pol ‘
wish SE ss : Lag.

Sf

Uh fappend wer Tasha rg Knew ~boi ot, Ler.
lover _f Ha IE aA_ © Lente aes pe allows) l fap |

a

pe le — —— - hg

et" oa < phe J, </ os tA h
eel en tines eee syle nah tlhintn 221 Vit f/f LAL (stAglig cAvirch a a

thei iY Fe 4 9 PAT eS er es) 5 that they Trotectad food | /

s

 

 

f / l 2 fi ( A . ‘A, De in al?
aden I 2 Ao th Ng YY 57 Of Zz [- WALA cation THE 2k “1 7" a a

a Reda ph: les tat hag fatected DLL / the. oP ‘alle.

MM

 
